DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered.
Claims 1, 11, and 21 have been amended. Currently, claims 1-21 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 1/21/2021 have been fully considered and are persuasive.

Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 1/21/2021, with respect to the rejections of claims 1, 11, and 21 under 35 U.S.C. 102(a)(1) over Fu have been fully considered and are persuasive in view of the claim amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made of claims 1, 11, and 21 under 35 U.S.C. 102(a)(1) in view of Richter as provided below.
  
Claim Objections
Claim 11 is objected to because of the following informalities:
In claim 11, line 8 appears to be a repeated line 7 and should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 9, 11-13, and 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richter et al. (US PGPUB 2019/0154551 A1, hereinafter Richter).

Regarding claim 1, Richter teaches an air quality notification device (see Abstract; see also Fig. 3 and 4; see also [0077] and [0081]-[0082]), comprising: an actuating and sensing module comprising a sensor and an actuating device (see Fig. 3 and 4, actuating and sensing module 1 includes sensor 4a-c and actuating device 5), wherein the actuating device is disposed near the sensor (see Fig. 3 and 4, relative locations of sensor 4a-c and actuating device 5), the actuating device is in communication with a fluid channel for allowing an air to go through (see Fig. 3 and 4, actuating device 5 in communication with fluid channel as shown), and the sensor senses the air transmitted through by the actuating device through the fluid channel to generate an air quality information (see Fig. 3 and 4; see also [0077] and [0081]-[0082], sensor 4a-c sense air transmitted by actuator 5 and generates air quality information, e.g. CO, CO2, N2O, VOC’s, etc.); a microprocessor electrically connected to the actuating and sensing module (see [0006]-[0008], actuating and sensing device 1 connected to mobile device comprising 

Regarding claim 2, Richter above teaches all of the limitations of claim 1.
Furthermore, Richter teaches that the air quality notification device further comprises a display unit for showing the air quality information thereon (see [0006]-[0008], actuating and sensing device 1 connected to mobile device comprising display).

Regarding claim 3, Richter above teaches all of the limitations of claim 1.
Furthermore, Richter teaches that the air quality notification device is in communication with a second communication module of an electronic device through the first communication module (see [0006]-[0008], actuating and sensing device 1 connected to mobile device comprising internal I/O first communication module and also antenna second communication modules for transmitting data to other electronic devices).

Regarding claim 4, Richter above teaches all of the limitations of claims 1 and 3.
Furthermore, Richter teaches that the electronic device is a portable mobile device, the portable mobile device being one selected from the group consisting of a tablet computer, a notebook computer and a mobile phone (see [0006]-[0008], actuating and sensing device 1 connected to mobile phone device).

Regarding claim 6, Richter above teaches all of the limitations of claim 1.
Furthermore, Richter teaches that the air quality information is at least one selected from the group consisting of a carbon monoxide concentration, a carbon dioxide concentration, an oxygen concentration, a fine suspended particle (PM2.5) concentration, a suspended particle (PM10) concentration, an ozone concentration, a volatile organic compound (VOC) concentration, a sulfur dioxide concentration, a nitrogen dioxide concentration, a humidity, an ammonia concentration, a methanol concentration, an alcohol concentration, virus information, bacterial information, microbiological information and combinations thereof (see [0081], sensor description).

Regarding claim 9, Richter above teaches all of the limitations of claim 1.
Furthermore, Richter teaches that the first communication module is a wireless communication module or a wired communication module (see [0006]-[0008], actuator and sensing device part of mobile phone device which comprises both wireless and wired communication modules, one of which is interpreted as being the I/O communication with the sensors and actuator).

Regarding claim 11, Richter teaches an air quality notification device (see Abstract; see also Fig. 3 and 4; see also [0077] and [0081]-[0082]), installed on a carrying element (see [0006]-[0008], air quality notification device installed within a cell phone, considered by the Examiner as having a case and circuit boards that are carrying elements), the air quality notification device comprising: an actuating and sensing module comprising a sensor and an actuating device (see Fig. 3 and 4, actuating and sensing module 1 includes sensor 4a-c and actuating device 5), wherein the actuating device is disposed near the sensor (see Fig. 3 and 4, relative locations of sensor 4a-c and actuating device 5), the actuating device is in communication with a fluid channel for allowing an air to go through (see Fig. 3 and 4, 

Regarding claim 12, Richter above teaches all of the limitations of claim 11.
Furthermore, Richter teaches that the carrying element is at least one selected from the group consisting of a hat, a glasses device, a chain, an earring, a headset, a clothing, a pocket, a part of pants, a watch, a bracelet, a mobile phone, a mobile power bank, a mobile phone strap, a mobile phone case, a mask, a wallet, a bag, a shoe, a key ring, a belt and combinations thereof (see [0006]-[0008], air quality notification device installed within a cell phone).

Regarding claim 13, Richter above teaches all of the limitations of claim 11.
Furthermore, Richter teaches that the air quality information is at least one selected from the group consisting of a carbon monoxide concentration, a carbon dioxide concentration, an oxygen concentration, a fine suspended particle (PM2.5) concentration, a suspended particle (PM 10) concentration, an ozone concentration, a volatile organic compound (VOC) concentration, a sulfur 

Regarding claim 16, Richter above teaches all of the limitations of claim 11.
Furthermore, Richter teaches that the power source is a rechargeable battery (see [0006]-[0008], air quality notification device installed within a cell phone, comprising rechargeable batteries).

Regarding claim 17, Richter above teaches all of the limitations of claim 11.
Furthermore, Richter teaches that the air quality notification device further comprises a power supply device, and the power supply device transfers energy to the power source (see [0006]-[0008], air quality notification device installed within a cell phone, comprising rechargeable batteries and charger).

Regarding claim 18, Richter above teaches all of the limitations of claims 11 and 17.
Furthermore, Richter teaches that the power supply device is a charger (see [0006]-[0008], air quality notification device installed within a cell phone, comprising rechargeable batteries and charger).

Regarding claim 19, Richter above teaches all of the limitations of claims 11 and 17.
Furthermore, Richter teaches that the charger transfers the energy to the power source through a wired transmission path or a wireless transmission path (see [0006]-[0008], air quality notification device installed within a cell phone, comprising rechargeable batteries and wired/wireless charger).

Regarding claim 20, Richter above teaches all of the limitations of claims 11 and 17.
Richter teaches that the power supply device is a portable mobile device with wireless charging/discharging capability (see [0006]-[0008], air quality notification device installed within a cell phone, comprising rechargeable batteries and wired/wireless charger).

Regarding claim 21, Richter teaches an air quality notification device (see Abstract; see also Fig. 3 and 4; see also [0077] and [0081]-[0082]), comprising: at least one actuating and sensing module comprising at least one sensor and at least one actuating device (see Fig. 3 and 4, actuating and sensing module 1 includes sensor 4a-c and actuating device 5), wherein the actuating device is disposed near the sensor (see Fig. 3 and 4, relative locations of sensor 4a-c and actuating device 5), the actuating device is in communication with a fluid channel for allowing an air to go through (see Fig. 3 and 4, actuating device 5 in communication with fluid channel as shown), and the sensor senses the air transmitted through by the actuating device through the fluid channel to generate an air quality information (see Fig. 3 and 4; see also [0077] and [0081]-[0082], sensor 4a-c sense air transmitted by actuator 5 and generates air quality information, e.g. CO, CO2, N2O, VOC’s, etc.); at least one microprocessor electrically connected to the actuating and sensing module (see [0006]-[0008], actuating and sensing device 1 connected to mobile device comprising microprocessors); at least one first communication module electrically connected to the actuating and sensing module to receive and transmit the air quality information (see [0006]-[0008], actuating and sensing device 1 connected to mobile device comprising communication modules to collect data and transmit data for determining air pollution for the user); and at least one power source electrically connected to the microprocessor (see [0006]-[0008], actuating and sensing device 1 connected to mobile device comprising power sources, e.g. battery).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Richter.

Regarding claim 5, Richter above teaches all of the limitations of claims 1 and 3.
Richter above fails to specifically teach that the electronic device is a wearable device, the wearable device being one selected from the group consisting of a watch, a smart bracelet and a smart glasses device.
However, Richter does teach that the sensor and actuating device is within an electronic device that is a portable mobile device, the portable mobile device being one selected from the group consisting of a tablet computer, a notebook computer and a mobile phone (see [0006]-[0008], actuating and sensing device 1 connected to mobile phone device).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Richter such that the electronic device was one of a portable mobile device (cell phone) or a wearable device (watch). This is because connecting to a portable mobile device or wearable device allows for expedited communication of information with the user as is known in the art.

Regarding claim 10, Richter above teaches all of the limitations of claim 1.
Richter fails to specifically teach that the power source is a graphene battery.
However, Richter does teach that the sensor and actuating device is within an electronic device that is a portable mobile device, the portable mobile device being one selected from the group consisting of a tablet computer, a notebook computer and a mobile phone, each of which comprises a battery source (see [0006]-[0008], actuating and sensing device 1 connected to mobile phone device).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Richter such that the device used any of the well-known power components commercially available, e.g. Lithium Ion, Lead, Graphene, or the like. This is because the power source would have been selected based on cost, durability, and charging requirements as is known in the art of remote sensing.

Claims 7, 8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Richter as applied to claims 1 and 11 above, and further in view of Chen et al. (US PGPUB 2016/0076530 A1, hereinafter Chen).

Regarding claims 7 and 8, Richter above teaches all of the limitations of claim 1.
Furthermore, Richter teaches that the actuating device is a piezoelectric pump (see Fig. 2 and [0090]-[0101], piezoelectric pump 5).
Richter fails to specifically teach that the piezoelectric pump comprises: a fluid inlet plate having at least one inlet, at least one convergence channel and a central cavity defining a convergence chamber, wherein the at least one inlet allows fluid to flow in, and wherein the convergence channel is disposed corresponding to the at least one inlet and guides the fluid from the at least one inlet into the convergence chamber defined by the central cavity; a resonance plate having a central aperture and a movable part, wherein the central aperture is aligned with the convergence chamber, and the movable part surrounds the central aperture; and a piezoelectric actuator aligned with the resonance plate, wherein a gap is formed between the resonance plate and the piezoelectric actuator to define a first chamber so that the fluid from the at least one inlet of the fluid inlet plate is converged to the central cavity along the at least one convergence channel and flows into the first chamber through the central aperture of the resonance plate when the piezoelectric actuator is enabled, whereby the fluid is further transferred through a resonance effect between the piezoelectric actuator and the movable part of the resonance plate; wherein the piezoelectric actuator comprises: a suspension plate having a first surface and an opposite second surface, wherein the suspension plate is permitted to undergo a bending vibration; an outer frame arranged around the suspension plate; at least one bracket connected between the suspension plate and the outer frame for elastically supporting the suspension plate; and a 
Chen teaches an actuating device that is a piezoelectric pump, and the piezoelectric pump comprises: a fluid inlet plate having at least one inlet, at least one convergence channel and a central cavity defining a convergence chamber, wherein the at least one inlet allows fluid to flow in, and wherein the convergence channel is disposed corresponding to the at least one inlet and guides the fluid from the at least one inlet into the convergence chamber defined by the central cavity; a resonance plate having a central aperture and a movable part, wherein the central aperture is aligned with the convergence chamber, and the movable part surrounds the central aperture; and a piezoelectric actuator aligned with the resonance plate, wherein a gap is formed between the resonance plate and the piezoelectric actuator to define a first chamber so that the fluid from the at least one inlet of the fluid inlet plate is converged to the central cavity along the at least one convergence channel and flows into the first chamber through the central aperture of the resonance plate when the piezoelectric actuator is enabled, whereby the fluid is further transferred through a resonance effect between the piezoelectric actuator and the movable part of the resonance plate; wherein the piezoelectric actuator comprises: a suspension plate having a first surface and an opposite second surface, wherein the suspension plate is permitted to undergo a bending vibration; an outer frame arranged around the suspension plate; at least one bracket connected between the suspension plate and the outer frame for elastically supporting the suspension plate; and a piezoelectric plate, wherein a length of a side of the piezoelectric plate is smaller than or equal to a length of a side of the suspension plate, and the piezoelectric plate is attached on the first surface of the suspension plate, wherein when a voltage is 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Richter such that the actuating device was a piezo electric pump of Chen. This would allow for accurate and consistent air flow past the sensing devices, thereby improving sensing accuracy.

Regarding claims 14 and 15, Richter above teaches all of the limitations of claim 11.
Furthermore, Richter teaches that the actuating device is a piezoelectric pump (see Fig. 2 and [0090]-[0101], piezoelectric pump 5).
Richter fails to specifically teach that the piezoelectric pump comprises: a fluid inlet plate having at least one inlet, at least one convergence channel and a central cavity defining a convergence chamber, wherein the at least one inlet allows fluid to flow in, and wherein the convergence channel is disposed corresponding to the at least one inlet and guides the fluid from the at least one inlet into the convergence chamber defined by the central cavity; a resonance plate having a central aperture and a movable part, wherein the central aperture is aligned with the convergence chamber, and the movable part surrounds the central aperture; and a piezoelectric actuator aligned with the resonance plate, wherein a gap is formed between the resonance plate and the piezoelectric actuator to define a first chamber so that the fluid from the at least one inlet of the fluid inlet plate is converged to the central cavity along the at least one convergence channel and flows into the first chamber through the central aperture of the resonance plate when the piezoelectric actuator is enabled, whereby the fluid is further transferred through a resonance effect between the piezoelectric actuator and the movable part of the resonance plate; wherein the piezoelectric actuator comprises: a suspension plate having a first surface and an opposite second surface, wherein the suspension plate is permitted to undergo a bending 
Chen teaches an actuating device that is a piezoelectric pump, and the piezoelectric pump comprises: a fluid inlet plate having at least one inlet, at least one convergence channel and a central cavity defining a convergence chamber, wherein the at least one inlet allows fluid to flow in, and wherein the convergence channel is disposed corresponding to the at least one inlet and guides the fluid from the at least one inlet into the convergence chamber defined by the central cavity; a resonance plate having a central aperture and a movable part, wherein the central aperture is aligned with the convergence chamber, and the movable part surrounds the central aperture; and a piezoelectric actuator aligned with the resonance plate, wherein a gap is formed between the resonance plate and the piezoelectric actuator to define a first chamber so that the fluid from the at least one inlet of the fluid inlet plate is converged to the central cavity along the at least one convergence channel and flows into the first chamber through the central aperture of the resonance plate when the piezoelectric actuator is enabled, whereby the fluid is further transferred through a resonance effect between the piezoelectric actuator and the movable part of the resonance plate; wherein the piezoelectric actuator comprises: a suspension plate having a first surface and an opposite second surface, wherein the suspension plate is permitted to undergo a bending vibration; an outer frame arranged around the suspension plate; at least one bracket connected between the suspension plate and the outer frame for elastically supporting the suspension plate; and a piezoelectric plate, wherein a length of a side of the piezoelectric plate is smaller than or equal to a length of a side of the suspension plate, and the 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Richter such that the actuating device was a piezo electric pump of Chen. This would allow for accurate and consistent air flow past the sensing devices, thereby improving sensing accuracy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855